DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: ¶0008, ¶0014, ¶0020 and ¶0026 recite “comparing the image feature to an expected audio feature.” Based on the rest of the specification (see at least ¶0101) it appears that “expected audio feature” should be “expected image feature.”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without significantly more. The claim(s) recite(s) a mental process of confirming a device functionality. This judicial exception is not integrated into a practical application because a person can do complete the claim limitations themselves. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims could be performed by a person looking at a spec sheet, running a test, making an observation, and determining if the accessory device passes or fails (or basic quality control at the end of an assembly line). The “test device” recitation (and the CRM and system claim embodiments) is nothing more than a basic computer. This does not integrate the judicial exception into a practical application because no improvements are made to the functioning of the computer. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 19 and 25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13, 19 and 25 include the limitation “comparing the image feature to an image audio feature that is described by the test standard.” It is unclear what an “image audio feature” is. The specification discloses comparing the image feature to an image feature (see ¶0101), so it is being interpreted as such in the art rejection below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al. (US 2021/0176459 A1 with foreign priority date of 12/4/19).
As to claim 1, Huang discloses a method of confirming an accessory functionality of an accessory device, comprising: 

identifying a test case based on the accessory device description, wherein the test case is configured to evaluate the accessory functionality and includes a test standard (¶0035, Fig. 1. Brand and/or model number used to select corresponding sample data used for testing.); 
performing, by a test device, a test procedure that corresponds to the test case, wherein the test procedure causes the accessory device to perform an action that corresponds to the accessory functionality (¶0032-0033 and ¶0035, Fig. 1. Testing done on DUT using corresponding sample data.); 
recording an observation regarding the action (¶0035, Fig. 1. Automatic test device 110 generates test results of DUT based on comparison to sample data.); and 
determining whether a test result corresponds to a pass condition or a fail condition based on a comparison of the observation to the test standard (¶0035-0036. Test results generated whether DUT is dysfunctional or functional.).
As to claim 2, Huang discloses wherein the information regarding the accessory device identifies the accessory functionality (¶0031. “According to information including, for example, categories and model numbers, of the devices under test DUT, function test stops STn are arranged in the automatic test system 100, for testing various functions of the devices under test DUT correspondingly.” Category of device identifies functionality.).
As to claim 3, Huang does not expressly disclose wherein the information regarding the accessory device identifies a feature of the accessory device, and the feature is associated with the accessory functionality (Huang, ¶0031. “For such product with the specific model number, test items include its own image display function, voice 
As to claim 4, Huang discloses wherein performing the test procedure includes transmitting, from the test device to the accessory device, a command that causes the accessory device to perform the action (¶0039. “In the test operations, the automatic test device 110 control the device under test DUT to play the sample data, and controls the audio equipment AUD to capture the sample data played by the device under test DUT and generate corresponding audio signals.”).
As to claim 6, Huang discloses wherein the test procedure is an audio-based test procedure, recording the observation regarding the action includes obtaining an audio recording for the audio-based test procedure using a microphone that is associated with the test device, and determining whether the test result corresponds to the pass condition or the fail condition includes analyzing the audio recording to identify an audio feature and comparing the audio feature to an expected audio feature that is described by the test standard (¶0033 and ¶0035, Figs. 3 and 9a-c. “The automatic test device 110 provides sample data to the device under test DUT, and the audio equipment AUD records the sample data played by the device under test DUT and generates corresponding audio content. Continuously, the automatic test device 110 compares the sample data with the recorded audio content, in order to implement the function test.”).
As to claim 7, Huang discloses wherein the test procedure is an image-based test procedure, recording the observation regarding the action includes obtaining an image for the image-based test procedure using a camera that is associated with the test device, and determining whether the test result corresponds to the pass condition or the fail condition includes analyzing the image to identify an image feature and .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 5, 9-13, 15-19 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Huang.
As to claim 5, Huang does not expressly disclose wherein recording the observation regarding the action is performed in response to manual entry of information corresponding to the observation.
However, Huang (¶0004) discloses that factory testing performed by man (i.e. manual testing) is conventional. Therefore, before the effective filing date of the invention, one of ordinary skill in the art would have found it obvious that the observations could be made by manual entry instead of automatically, as it is already well known in the art.
As to claim 9, Huang discloses a method of confirming an accessory functionality of an accessory device, comprising: 
receiving, by a test device from external computing equipment, a test case that is identified by the external computing equipment based on the accessory functionality, wherein the test case is configured to evaluate the accessory functionality and includes a test standard (¶0031 and ¶0035, Fig. 1. Test device receives brand and/or model/serial numbers of device under test and sample data for test from external computing equipment.); 
performing, by the test device, a test procedure that corresponds to the test case, wherein the test procedure causes the accessory device to perform an action that corresponds to the accessory functionality (¶0032-0033 and ¶0035, Fig. 1. Testing done on DUT using corresponding sample data.); 
recording an observation regarding the action (¶0035, Fig. 1. Automatic test device 110 generates test results of DUT based on comparison to sample data.); and 

Huang does not expressly disclose a testing server.
However, Huang (¶0035) discloses the test device receiving the brand/model info and corresponding sample data from external computing equipment. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art that the external computing equipment could be a server, or access a server. The motivation would have been to easily access different brand/model and corresponding sample data for testing.
As to claims 15 and 21, they are directed towards substantially the same subject matter as claim 9 above and are therefore rejected using the same rationale as claim 9 above.
Claims 10-13, 16-19 and 22-25 are rejected under claims 9, 15 and 21 using the same rationale as claims 4-7 above.

Claims 8, 14, 20 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, as applied to claims 1, 9, 15 and 21 above, in view of Fishbaine (WO 2008/124392 A1).
As to claim 8, Huang does not expressly disclose wherein the test procedure is a three-dimensional feature based test procedure, recording the observation regarding the action includes obtaining a three-dimensional scene representation using a three-dimensional sensor that is associated with the test device, and determining whether the test result corresponds to the pass condition or the fail condition includes analyzing the three-dimensional scene representation to identify a three-dimensional feature and comparing the three-dimensional feature to an expected three-dimensional feature that is described by the test standard.
Huang in view of Fishbaine discloses wherein the test procedure is a three-dimensional feature based test procedure, recording the observation regarding the action includes obtaining a three-dimensional scene representation using a three-dimensional sensor that is associated with the test device, and determining whether the test result corresponds to the pass condition or the fail condition includes analyzing the three-dimensional scene representation to identify a three-dimensional feature and comparing the three-dimensional feature to an expected three-dimensional feature that is described by the test standard (Fishbaine, Abstract and p. 11 lines 2-8, Fig. 9. 3D image of device under test obtained and compared to a model to determine an inspection result.).
Huang and Fishbaine  are analogous art because they are from the same field of endeavor with respect to device testing.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use a 3D image, as taught by Fishbaine. The motivation would have been that it is more accurate than just 2D (Fishbaine, p. 12 line 31 – p. 13 line 22).
Claims 14, 20 and 26 are rejected under claims 9, 15 and 21 using the same motivation as claim 5 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Schobert et al. (US 2021/0306780 A1), Fujii et al. (JP 08219740 A), and Diperna et al. (US 2016/0187877 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412. The examiner can normally be reached Monday-Friday, 8:30-4:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES K MOONEY/Primary Examiner, Art Unit 2654